              Case 2:20-cv-03846-KSM Document 1 Filed 08/07/20 Page 1 of 5




                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                       CASE NO.:
 JOANNE MILLER
 2015 Welsh Road, Unit A-1
 Philadelphia, PA 19115

                              Plaintiff
                                                       CIVIL ACTION
                     v.

 UNITED STATES POSTAL SERVICE
 475 L’Enfant Plaza SW
 Washington, DC 20260

                And

 CHRISTOPHER WASIECZKO
 2168 Fanshawe Street
 Philadelphia, PA 19149


                              Defendants.


                                         CIVIL ACTION COMPLAINT



         Plaintiff, Joanne Miller, by and through her undersigned counsel, brings this action for the

recovery of monetary damages for personal injuries against the defendants, United States Postal

Service and Christopher Wasieczko, pursuant to 28 U.S.C. §2671, et seq., as follows:

1.       JURISDICTION AND VENUE

         1.        This Court has original and exclusive jurisdiction of this matter pursuant to 28

U.S.C. §1346(b).




{Client Files/011741/00000/01392087.DOCX;1}
              Case 2:20-cv-03846-KSM Document 1 Filed 08/07/20 Page 2 of 5




         2.        Plaintiff, Joanne Miller, (“Ms. Miller”), resides within the Eastern District of

Pennsylvania, and the acts and omissions giving rise to the alleged damages sustained by Ms.

Miller occurred in the Eastern District of Pennsylvania.

         3.        Defendant, Christopher Wasieczko, (“Mr. Wasieczko”), resides within the Eastern

District of Pennsylvania, and the acts and omissions giving rise to the alleged damages sustained

by Ms. Miller, occurred in the Eastern District of Pennsylvania.

         4.        The Court has personal jurisdiction over Defendant, United States Postal Service,

(“USPS”), because it is a governmental agency of the United States of America.

         5.        Venue is proper in this District pursuant to 28 U.S.C. §1402(b).

II. THE PARTIES

         6.        Ms. Miller is an adult individual who resides at 2015 Welsh Road, Unit A-1,

Philadelphia, PA 19115.

         7.        The USPS is an agency of the United States of America, with a business address of

475 L’Enfant Plaza SW, Washington, DC 20260.

         8.        Mr. Wasieczko, is an adult individual who resides at 2168 Fanshawe Street,

Philadelphia, PA 19149, and at the time of the accident was an employee of the USPS.

III. COMPLIANCE WITH THE CLAIMS PROCEDURE

         9.        Ms. Miller filed a claim with the United States Postal Service, pursuant to the

Federal Tort Claims Act (28 U.S.C. §2671, et seq.), by completing the “Claim for Damage, Injury

or Death” form, a copy of which is attached hereto as Exhibit “A”.

         10.       On May 21, 2020, the Tort Claims Coordinator for USPS acknowledged receipt of

Ms. Miller’s claim but, to date, has not rejected or accepted the claim.




{Client Files/011741/00000/01392087.DOCX;1}
             Case 2:20-cv-03846-KSM Document 1 Filed 08/07/20 Page 3 of 5




IV. OPERATIVE FACTS

         11.       Mr. Wasieczko was acting within the course and scope of his employment and

agency with the USPS at the time of the accident described below.

         12.       Ms. Miller is informed and believes that Mr. Wasieczko was authorized to and did

operate a motor vehicle in order to perform his duties on behalf of the USPS, more specifically, a

General Motors LLV Truck, furthered identified by VIN No: 1GBCS10A1P2921376, at the time

of the accident described below.

         13.       On or about August 9, 2018, Ms. Miller, while operating a motor vehicle on

Endicott Street at or about its intersection with Herschel Road, was struck on the passenger side

of her vehicle by the United States Postal Service vehicle identified in averment #11 above, which

was being operated by Mr. Wasieczko.

         14.       As a direct result of the impact, Ms. Miller, sustained serious injuries, including a

concussion and injuries to her neck and low back.

V. COUNT I - NEGLIGENCE

         15.       Ms. Miller incorporates herein by reference averments 1-14 above as if fully set

forth at length.

         16.       The accident was caused solely by the carelessness and negligence of the

Defendants, as set forth below, and was in no way caused by any careless or negligent act or

omission on the part of Ms. Miller.

         17.       Ms. Miller’s injuries and damages were caused by the negligent and careless

conduct, acts and/or omissions on the part of the Defendants, as follows:

                   (a)    failing to operate a motor vehicle in a careful and cautious manner;

                   (b)    failing to maintain a motor vehicle under proper and adequate control;



{Client Files/011741/00000/01392087.DOCX;1}
             Case 2:20-cv-03846-KSM Document 1 Filed 08/07/20 Page 4 of 5




                   (c)    operating a motor vehicle without regard for the safety and position of Ms.
                          Miller and her vehicle;

                   (d)    failing to maintain a proper lookout ahead;

                   (e)    failing to stop his motor vehicle in sufficient time to avoid the collision;

                   (f)    operating his motor vehicle while impaired;

                   (g)    driving inattentively while operating his motor vehicle;

                   (h)    traveling at an excessive rate of speed;

                   (i)    failing to exercise the judgment, care and skill of a reasonable person under
                          similar circumstances; and

                   (j)    such other negligent and careless conduct, acts and/or omissions as may be
                          revealed upon further investigation and/or discovery in this action.

         18.       As a result of the negligence and carelessness of the Defendants, Ms. Miller

sustained personal injuries including, but not limited to, a concussion, neck and low back pain and

spasms, all or some of which may be permanent and all which may cause her to be unable to attend

to her usual daily activities, to her great detriment and loss.

         19.       As a further result of the negligence of the Defendants, Ms. Miller has suffered and

will continue to suffer in the future great pain and suffering, mental anguish, anxiety and

humiliation to her great detriment and loss.

         20.       As a further result of the negligence of the Defendants, Ms. Miller has been and

may in the future be obliged to spend various sums of money for medical care and treatment in an

effort to cure herself of her injuries, to her great detriment and loss.

         21.       As a further result of the negligence of the Defendants, Ms. Miller has or may

hereafter incur other financial losses or expenses which she may otherwise not be entitled to

recover, to her great detriment and loss.




{Client Files/011741/00000/01392087.DOCX;1}
             Case 2:20-cv-03846-KSM Document 1 Filed 08/07/20 Page 5 of 5




         22.       As a further result of the negligence of the Defendants, Ms. Miller has suffered a

loss of past wages and may suffer a loss of future earning capacity, to her great detriment and loss.

         23.       As a further result of the negligence of the Defendants, Ms. Miller has suffered a

diminution in her ability to enjoy life and life’s pleasures, to her great detriment and loss,

         WHEREFORE, Plaintiff, Joanne Miller, demands judgment in her favor against

Defendants, the United States Postal Service and Christopher Wasieczko, jointly and severally, for

all actual and compensatory damages in an amount not exceeding the prevailing federal arbitration

limit, together with such other relief as this Honorable Court deems just and proper under the

circumstances.



                                                               FRIEDMAN SCHUMAN, P.C.



Date:        08/06/2020                                 By:
                                                               Robert H. Nemeroff (Atty. # 34681)
                                                               101 Greenwood Avenue, 5th Floor
                                                               Jenkintown, PA 19046
                                                               P: 215-690-3827
                                                               E: rnemeroff@fsalaw.com
                                                               Attorney for Plaintiff




{Client Files/011741/00000/01392087.DOCX;1}
